BERANEK, Judge,
concurring specially.
This case involves a determination of insolvency pursuant to Section 27.52, Florida Statutes (1979). The trial court applied the statute, concluded defendant/appellant was not insolvent, and denied his request for appointed counsel. I cannot fault the trial court in concluding that defendant was solvent in view of the statute. I write separately only to point out that inflation has taken its toll on the numbers placed in the statute and to urge that the matter be further considered by the Legislature.